Citation Nr: 0608725	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  01-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the appellant filed a timely appeal from a May 
1994 rating decision which denied entitlement to an initial 
compensable evaluation for low back strain.  

2.  Entitlement to an initial rating higher than zero percent 
for low back strain between August 2, 1993, and April 6, 
1999. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from May 1983 to August 
1993, with an additional five months of prior active service 
that remain unverified.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision issued by 
the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO), which, in part, granted service 
connection for low back strain and assigned an initial 
noncompensable rating, effective from separation from service 
on August 2, 1993.  A notice of disagreement (NOD) was 
received in December 1994.  A statement of the case (SOC) was 
issued in February 1995.  A timely substantive appeal was 
received.  See below.  A December 2000 rating decision 
granted an increased, 10 percent, rating, effective April 6, 
1999.  A June 2001 rating decision thereafter granted the 
current rating of 40 percent, effective April 6, 1999. 

The veteran has withdrawn his appeal for an increased rating 
in excess of 40 percent for the service-connected low back 
strain after April 6, 1999, but he continues to request an 
effective date of August 2, 1993, for the grant of the 40 
percent rating.  

A hearing before a hearing officer at the RO was conducted in 
March 2001.  In March 2003, the veteran testified before the 
undersigned at a hearing in Washington, D.C.  Transcripts of 
both hearings are part of the record.

The Board remanded the case for further development in May 
2003 and August 2004.  The case has been returned to the 
Board for appellate disposition.



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran and obtained all available evidence and information 
necessary for an equitable disposition of his appeal.

2.  The RO issued a rating decision in May 1994, wherein it 
granted service connection for low back strain and assigned 
an initial noncompensable rating, effective from August 2, 
1993, the day following separation from service.

3.  The veteran filed a timely NOD with the May 1994 RO 
determination, in December 1994, and the evidence supports a 
finding that he also filed a timely Substantive Appeal within 
the one-year period immediately following issuance of notice 
by VA of the May 1994 rating decision.

4.  Between August 2, 1993, and April 6, 1999, the veteran's 
low back strain was manifested by painful motion and 
degenerative disc disease demonstrated on X-ray, but there is 
no medical evidence during that time frame of any 
neurological impairment, weakness, atrophy, or additional 
functional loss associated therewith.


CONCLUSIONS OF LAW

1.  A substantive appeal of the May 1994, rating decision 
wherein the RO granted service connection for low back strain 
with an initial noncompensable rating was timely filed.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 3.102, 
20.200, 20.202, 20.302, 20.1103 (2005).

2.  The schedular criteria for an initial rating of 10 
percent, but not higher, for the service-connected low back 
strain, were met between August 2, 1993, and April 6, 1999.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5292, 
5293, 5295 (2003); Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the evidentiary record reveals that the veteran 
filed a claim for service connection for low back pain in 
August 1993.

The veteran was treated at a military facility in September 
1993 for low back pain and tingling in the right thigh.  The 
ranges of motion of the lumbar spine were reported as 50 
degrees of flexion, 5 degrees of extension, and 25 degrees of 
lateral bending, bilaterally.  A very slight trace of muscle 
spasm was noted.  The diagnosis was low back pain with muscle 
strain.

On VA general medical examination in September 1993, the 
veteran complained of chronic low back pain since 1984.  The 
diagnosis was low back pain of questionable etiology.  

On VA spine examination, also conducted in September 1993, 
the veteran stated that he had had low back pain since he 
entered service.  He reported three to four episodes of back 
spasms per year, which lasted up to four or five days.  He 
stated that he had had some radiation of pain into the right 
leg in the past year or so.  Physical examination of the 
back, however, was negative, as there was a full low back 
range of motion, no spasm or sciatic notch tenderness, and 
negative neurological and straight leg raising examinations.  
A lumbar X-ray study found some degenerative disc disease 
(DDD) at the L5-S1 level.

In the May 1994 rating decision, the Boston RO granted 
service connection for low back strain and assigned an 
initial noncompensable rating under Diagnostic Code (DC) 5295 
of VA's Schedule for Rating Disabilities (the Schedule), 
effective from August 2, 1993, which was the day following 
the veteran's separation from service.  In December 1994, the 
veteran filed with the Providence, Rhode Island, RO, an NOD 
with the assignment of a noncompensable rating.  That RO 
issued an SOC in February 1995.

The veteran's claims files do not contain a substantive 
appeal date stamped as received within one year of issuance 
of the notice of the RO's May 1994 decision.  

On VA general medical examination in April 1995, the veteran 
complained of intermittent low back pain when lifting or 
bending over.  No objective findings were reported.

According to an Army Reserve report of medical history dated 
in November 1996, the veteran stated that he had recurrent 
back pain.  On physical examination, it was noted that back 
pain prevented him from doing the duck walk.  In August 1997, 
the veteran's private orthopedic physician, Robert A. Porter, 
Jr., M.D., stated that running, jumping, kneeling, 
negotiating stairs, and squatting would exacerbate the 
veteran's bilateral chondromalacia patella.  The Army Reserve 
placed the veteran on physical profile, no running, due to 
bilateral chondromalacia patella in December 1997.  It was 
noted that the profile did not hinder or affect his ability 
to perform his military occupational specialty (MOS) or 
assigned duties.  

On April 6, 1999, the veteran requested an increased rating 
for his low back strain.  

In October 1999, Army Reserve medical records note that the 
veteran sustained a groin strain while performing push ups 
during inactive duty for training.   

On VA examination conducted in April 2000, the veteran 
complained of intermittent low back pain with rare radiation 
into the legs.  He noted increased pain with walking more 
than one block and said that he was unable to lift more than 
30 or 40 pounds, but denied numbness and weakness.  Physical 
examination revealed tenderness to palpation at the L3-L5 
level on the left.  The ranges of motion of the lumbar spine 
were reported as 75 degrees of flexion, 10 degrees of 
extension, 20 degrees of lateral bending, bilaterally, and 30 
degrees of rotation, also bilaterally.  The examiner stated 
that the range of motion values given corresponded to the 
onset of pain.  The remainder of the low back examination was 
unremarkable.  The diagnosis was chronic lumbar strain.

In July 2000, the veteran presented at a VA urgent care 
facility with shooting pain from the right buttocks to the 
right leg for the past two weeks.  He stated that the last 
time he had had this type pain, he was diagnosed with 
sciatica.  The diagnosis was low back and fifth toe pain, 
secondary to lumbar radiculopathy.  

A VA magnetic resonance imaging (MRI) of the lumbar spine 
conducted in November 2000 diagnosed a right paracentral 
herniation with nerve root displacement at L5-S1.

As indicated earlier, a December 2000 rating decision granted 
an increased, 10 percent, rating under DC 5295 of the 
Schedule, effective April 6, 1999.

In a letter to a U.S. Congressman, dated in January 2001, the 
North Little Rock RO stated that the veteran's claims file 
was received at the RO on September 28, 1995, but that their 
computer records were not updated to reflect receipt of the 
file until November 1999.  Before November 1999, the computer 
records mistakenly had reflected that the veteran's claims 
file was at the Providence RO.

At his RO hearing in March 2001 the veteran submitted a copy 
of VA Form 9-Jan 1992(RS) dated on March 4, 1995, in which he 
appealed the February 1995 SOC denying a compensable rating 
for his low back strain.  He testified at that hearing that 
he immediately submitted the form to the Providence, Rhode 
Island, RO.  

Also as noted earlier, a June 2001 rating decision granted 
the current rating of 40 percent, under DC 5293 of the 
Schedule, effective April 6, 1999.

In a letter dated in May 2003, A. R. stated that she 
transported the veteran to the Brockton Orthopedic Clinic 
around late October or early November 1993 to receive 
epidural injections by a Dr. Greenberg due to severe and 
constant pain in his back.  

The veteran contends that he is entitled to a 40 percent 
rating for his service-connected low back strain since 
separation from service in August 1993 as he has had severe 
low back pain with radiation down his legs since then.  

II.  Timeliness of Appeal

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200.  A Substantive Appeal consists 
of a properly completed VA Form 9, "Appeal to Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.

The NOD and Substantive Appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office.  In that case, the NOD or Substantive 
Appeal must be filed with the VA office that has assumed 
jurisdiction over the applicable records.  38 C.F.R. § 
20.300.

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302.

The issue before the Board at this time is whether the 
veteran filed a timely substantive appeal of the May 1994 RO 
rating decision pertaining to an increased initial rating for 
the lumbar strain.

The SOC frames the agency's view of the case and is meant to 
assist the veteran in gaining every benefit that can be 
supported in law.  It is clear that a claimant must file a 
jurisdictional-conferring VA Form 9, or correspondence 
containing the necessary information, within the remainder of 
the one-year period from the date the notification of the RO 
decision was mailed, or 60 days from the date of the SOC, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b); Fenderson v. West, 12 Vet. App. 119 
(1999); Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  This 
affords the appellant the opportunity to consider the reasons 
for an adverse RO decision and to formulate and present 
specific arguments with respect to the decision.  38 C.F.R. § 
20.202; Roy v. Brown, 5 Vet. App. 554 (1993).

To resolve situations such as the one before the Board at 
this time, the Court has held that "[t]he presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  While the Ashley case dealt with 
regularity and procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied the 
presumption of regularity to procedures at the RO level, such 
as in the instant case.  Therefore, the presumption in this 
case is that, if the veteran's substantive appeal was 
received by the RO in March 1995, it would have been date 
stamped and associated with the veteran's claims file.

The Court specifically held that a statement of the veteran, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  However, in this case the 
record contains clear evidence to the contrary.  The 
veteran's claims file was essentially unavailable to the RO 
for most of 1995 due to an inaccurate computer entry.  In 
addition, the Board notes that the copy of the March 4, 1995 
VA Form 9 is a form introduced in 1992 and was superseded by 
another form in the years after 1995.  Therefore, it is the 
proper form which would have been used by veterans in 1995.  
Finally, the correspondence in question appears unambiguous 
in seeking an increased rating for his service-connected low 
back strain.  The Board accordingly concludes that this 
evidence overcomes the presumption of RO regularity and finds 
that the veteran filed a timely appeal of the May 1994 rating 
decision.

Since, in this decision, the Board finds that the veteran 
timely appealed the May 1994 rating decision, this is the 
greatest benefit the veteran can receive regarding this 
issue.  Obviously then, any failure to notify or assist him 
in regards to this particular issue is inconsequential and, 
therefore, at most, no more than harmless error.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

III.  Increased Rating from August 2, 1993, to April 6, 1999

A.  Duty to Notify and Assist

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that a letter sent to the veteran in 
August 2004, as well as a December 2005 supplemental SOC, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for an original 
compensable rating from August 2, 1993, to April 6, 1999, 
complied with VA's notification requirements and set forth 
the laws and regulations applicable to his claim.  While this 
issue has been developed as an earlier effective date issue, 
the fact remains that the advice provided to the veteran for 
this issue essentially provided adequate notice as to the 
issue of entitlement to an original compensable rating 
between the above cited dates.  This was the case because, in 
telling him that he needed to show that he was entitled to a 
compensable rating prior to the effective date of April 6, 
1999, by demonstrating that the specific symptomatology 
required for a compensable rating was present before that 
date, the veteran was in fact informed of the criteria 
required for an original compensable rating for his service-
connected lower back disability.  Thus, the veteran has been 
notified and made aware of the evidence that is needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

Regarding this claim, the only element remaining to be 
decided is the degree of disability of the service-connected 
condition between August 2, 1993, to April 6, 1999, as 
service connection has already been established, and the 
effective date already assigned is the earliest date possible 
under the law.  In any event, the August 2004 letter informed 
the veteran of the elements of an earlier effective date 
claim.  The RO letter and supplemental statement of the case 
adequately informed the veteran to submit evidence regarding 
the nature of the symptoms of the condition for which 
disability compensation is being sought prior to April 6, 
1999, and their worsening.  Moreover, that August 2004 notice 
provided examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, and medical statements.  

Therefore, the veteran was adequately informed of the 
evidence needed to prevail on a claim for an increased 
initial rating from August 2, 1993, to April 6, 1999.  See 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006).  He has not been prejudiced.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

Even though VCAA notification was given after the initial 
decision from which this appeal arose, delayed notice is 
generally not prejudicial to a claimant.  Mayfield.  
Moreover, there has been no allegation of prejudice in this 
case on account of the timing of the VCAA notice given and, 
insofar as it is clear from the record that the veteran has 
been made fully aware of what is needed to substantiate his 
claim prior to its final adjudication by VA, he has not been 
prejudiced because he has been provided "a meaningful 
opportunity to participate in the adjudication process."  
Short Bear.

Any defect with respect to the timing or language of the 
notice in this case was nonprejudicial and therefore, merely 
harmless error.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (An error, whether procedural or substantive, 
is prejudicial "when the error affects a substantial right 
so as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication]."  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, as well as 
post-service medical records identified by the veteran.  The 
veteran has identified medical records from the Brockton 
Orthopedic Clinic from 1994.  However, those record have been 
destroyed.  The veteran has also been provided several 
medical examinations.  Finally, the veteran has been provided 
a hearing before an Acting Veterans Law Judge.  

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

B.  Governing Laws, Regulations and Legal Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

As discussed earlier, service connection for a chronic lumbar 
strain was granted by RO action in May 1994, at which time a 
noncompensable rating was assigned under DC 5295, effective 
from August 2, 1993.  As such, there is presented an 
"original claim," as contemplated by Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an initial rating, 
separate or "staged" ratings may be assigned for separate 
periods of time based on the facts found), as opposed to a 
claim for an "increased rating."

Also as discussed earlier, the service-connected low back 
disability has been rated as noncompensable since August 2, 
1993, under the provisions of DC 5295.

At the outset, it is noted that the DCs addressing service-
connected disabilities of the spine were amended during the 
pendency of this appeal, well after the period of time under 
review at this time.  Therefore, only the version of the DCs 
that were in effect during the 1993-1999 time frame 
(essentially, the 2003 version) will be discussed here.

Under the applicable version of DC 5295, a zero percent 
rating was warranted for lumbosacral strain with slight 
subjective symptoms only, while a 10 percent rating was 
warranted for lumbosacral strain with characteristic pain on 
motion.  A higher rating of 20 percent would have been 
warranted if there were objective evidence of muscle spasm on 
extreme forward bending, with unilateral loss of lateral 
spine motion, in the standing position.  38 C.F.R. § 4.71a, 
Part 4, DC 5295 (2003).  It appears clear from the evidence 
that the veteran's low back disability results in slight 
subjective symptoms only during this period.  The Board 
therefore finds no basis for assignment of a compensable 
rating under DC 5295.

Under the applicable version of DC 5292, moderate limitation 
of motion of the lumbar spine warranted a 20 percent rating, 
while severe limitation of motion warranted a 40 percent 
rating.  In addition, the Board notes that, because DDD at 
the L5-S1 level was noted in September 1993, the Board has 
also considered the provisions of DC 5003, which addresses 
degenerative arthritis.  The Board also notes that the Court 
held, in the case of Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991), that painful motion of a major joint caused 
by degenerative arthritis (where the arthritis is established 
by X-ray) is deemed to be limited motion and entitled to a 
minimum 10 percent rating under DC 5003, even if there is no 
actual limitation of motion.  See also 38 C.F.R. § 4.59.  
Therefore, insofar as the veteran has complained of painful 
motion consistently since separation from service, a 10 
percent rating from August 2, 1993, to April 6, 1999, is for 
application.

A rating higher than 10 percent is not for application from 
August 2, 1993, to April 6, 1999, as the veteran did not 
demonstrate lumbosacral strain where there was muscle spasm 
on extreme forward bending, or a unilateral loss of lateral 
spine motion in a standing position; or at least moderate 
limitation of motion of the low back.

In addition, there is no objective evidence of an 
intervertebral disc disease from August 2, 1993, to April 6, 
1999, or medical evidence of any neurological deficits.  This 
finding precludes a rating in under DC 5293 (intervertebral 
disc syndrome) during this period.  The Board notes the 
contentions of the veteran and A. R. that the veteran was 
diagnosed and treated for severe lumbar spine symptomatology, 
including an intervertebral disc syndrome since shortly after 
separation from service.  However, as lay persons without the 
appropriate training and expertise, they are simply not 
competent to provide a probative opinion on a medical matter, 
such as the existence of an intervertebral disc syndrome in 
the early 1990's.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

When assigning a disability rating it is also necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  Under 38 C.F.R. §§ 4.40 and 
4.45, the rating for an orthopedic disorder must reflect 
functional limitation which is due to pain, as supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.

Evidence developed during the period in question does not 
demonstrate that the veteran's lumbar strain was associated 
with more than slight loss of motion due to pain as 
demonstrated by the 10 percent rating already granted under 
DC 5003 and Lichtenfels, supra.  Additional compensation due 
to limitation of motion under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca is not appropriate.

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant its referral for extraschedular consideration, 
as provided by 38 C.F.R. § 3.321(b)(1).  Specifically, it is 
noted that the evidence does not demonstrate that the 
service-connected low back disability markedly interfered 
with the veteran's employment or caused frequent periods of 
hospitalization between August 2, 1993, and April 6, 1999.  
In the Board's opinion, any industrial impairment during that 
time frame was adequately compensated by the schedular rating 
of 10 percent that is being granted at this time.  
Accordingly, the Board has determined that it is not 
necessary to refer this case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim.


ORDER

A substantive appeal of the May 1994 rating decision having 
been timely filed, the appeal is granted.

An initial disability evaluation of 10 percent for the 
service-connected chronic lumbar strain for the period 
between August 2, 1993, and April 6, 1999, is granted.



____________________________________________
ROBINSON ACOSTA 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


